Title: From Thomas Jefferson to Madame de Corny, 31 January 1803
From: Jefferson, Thomas
To: Corny, Marguerite Victoire de Palerne de


          
            Washington Jan. 31. 1803
          
          So good an opportunity, my dear friend, offers of getting a letter safely to you by Colo. Monroe, that I cannot let it pass by, altho’ I have nothing new to entertain you with: for it is not new to you for me to repeat assurances of my sincere and constant friendship. I often look back with regret on the days I passed so happily with my friends in Paris, and with none more than yourself. your subsequent adversities have never been known to me until they were over, which has saved me much pain. after seeing that your revolution took a turn which promised nothing good, my anxieties were fixed on my friends alone: and such were the times both here & there that little could be known of them. your government seems now strong enough to protect it’s members against one another, and to ensure that degree of safety to person & property. our friends mrs Church and mrs Cruger are well. I have never seen them since their return to America. they are very distant from this place. it happens that all their connections are of a party opposed to the present order of things, and Colo. Hamilton, who married mrs Church’s sister, is at the head of that party: and altho the body is absolutely reduced to nothing, the head and principal members keep up an appearance of opposition. I have no reason to believe that these circumstances have in the least affected the friendship of mrs Church or mrs Cruger towards me; and it certainly has not mine to them. you will have the pleasure of seeing mrs Monroe at Paris for a time, who will be able to give you more recent accounts of our friends of N. York. it will give me great pleasure to learn that you retain your health & chearfulness, and that you do not exclude yourself from society. you would do your friends great injustice and deprive them of a great enjoiment, in withdrawing yourself from their intercourse. cherish therefore, my dear friend, your health & hilarity; preserve for me always a place in your affection, & continue to assure me of it at times, and accept the homage of my constant and sincere attachment and respect.
          
            Th: Jefferson
          
        